Name: Commission Regulation (EC) NoÃ 247/2007 of 8 March 2007 amending Annex III to Council Regulation (EC) NoÃ 318/2006 for the 2007/2008 marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  production;  economic geography;  agricultural policy
 Date Published: nan

 9.3.2007 EN Official Journal of the European Union L 69/3 COMMISSION REGULATION (EC) No 247/2007 of 8 March 2007 amending Annex III to Council Regulation (EC) No 318/2006 for the 2007/2008 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 10(1) thereof, Whereas: (1) Annex III to Regulation (EC) No 318/2006 lays down the national and regional quotas for the production of sugar, isoglucose and inulin syrup. For the 2007/2008 marketing year those quotas must be adjusted by the end of February 2007 at the latest. (2) The adjustments result in particular from the application of Articles 8 and 9 of Regulation (EC) No 318/2006, which provide for the allocation of additional sugar quotas and additional and supplementary isoglucose quotas. The adjustments must take account of the communications from the Member States provided for in Article 12 of Commission Regulation (EC) No 952/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards the management of the Community market in sugar and the quota system (2). These communications were sent to the Commission before 31 January 2007 and relate in particular to the additional and supplementary quotas already allocated on the date on which the communication was drawn up. (3) Undertakings may request additional sugar quotas until 30 September 2007. Supplementary isoglucose quotas are allocated in accordance with the conditions laid down by the Member States. The additional and supplementary quotas which are to be allocated for the 2007/2008 marketing year, but which do not appear in the communications sent before 31 January 2007, will be taken into account in the next adjustment of the quotas laid down in Annex III to Regulation (EC) No 318/2006 before the end of February 2008. (4) The adjustments to the quotas laid down in Annex III to Regulation (EC) No 318/2006 also result from the application of Article 3 of Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community and amending Regulation (EC) No 1290/2005 on the financing of the common agricultural policy (3), which provides for restructuring aid for undertakings which renounce their quotas. It is therefore necessary to take account of the quotas renounced for the 2007/2008 marketing year under the restructuring scheme. (5) Annex III to Regulation (EC) No 318/2006 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 318/2006 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation last amended by Regulation (EC) No 2011/2006 (OJ L 384, 29.12.2006, p. 1). (2) OJ L 178, 1.7.2006, p. 39. (3) OJ L 58, 28.2.2006, p. 42. ANNEX ANNEX III NATIONAL AND REGIONAL QUOTAS from the 2007/2008 marketing year onwards (tonnes) Member States or regions (1) Sugar (2) Isoglucose (3) Inulin syrup (4) Belgium 862 077,0 99 796,0 0 Bulgaria 4 752,0 78 153,0  Czech Republic 367 937,8   Denmark 420 746,0   Germany 3 655 455,5 49 330,2  Ireland 0   Greece 158 702,0 17 973,0  Spain 887 163,7 110 111,0  France (metropolitan) 3 640 441,9  0 French overseas departments 480 244,5   Italy 753 845,5 28 300  Latvia 0   Lithuania 103 010,0   Hungary 298 591,0 191 845,0  Netherlands 876 560,0 12 683,6 0 Austria 405 812,4   Poland 1 772 477,0 37 331,0  Portugal (mainland) 15 000,0 13 823,0  Autonomous Region of the Azores 9 953,0   Romania 109 164 13 913,0  Slovenia 0   Slovakia 140 031,0 59 308,3  Finland 90 000,0 16 548,0  Sweden 325 700,0   United Kingdom 1 221 474,0 37 967,0  Total 16 599 138,3 767 082,1 0